The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 22, 2014

                                       No. 04-14-00374-CR

                                       Luis Arnaldo BAEZ,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR6881
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
        On May 23, 2014, appellant filed his notice of appeal with this court. On July 21, 2014,
court reporter Delcine M. Benavides filed a notice of late reporter’s record. The notice states the
appellant has not paid, or made arrangements to pay, the fee for preparing the reporter’s record.
        Therefore, we ORDER appellant to provide written proof to this court within ten days of
the date of this order that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee, or (2) appellant is
entitled to appeal without paying the reporter’s fee.
        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court